NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GURPREET SINGH,                                 No. 16-72041

                Petitioner,                     Agency No. A201-295-482

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Gupreet Singh, a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) affirming an immigration

judge’s (“IJ”) decision denying his application for asylum and withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evidence the agency's factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that, although Singh

established past persecution, the government rebutted Singh’s presumed well-

founded fear of future persecution with evidence that he could safely and

reasonably relocate within India to avoid harm. See 8 C.F.R. § 1208.13(b)(3);

Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 999 (9th Cir. 2003). We reject

Singh’s contentions that the agency’s relocation analysis was insufficient and that

the BIA failed to adequately address his argument that the IJ’s analysis was

insufficient. Thus, his asylum claim fails.

      In this case, because Singh failed to establish eligibility for asylum, he failed

to satisfy the standard for withholding of removal. See Zehatye, 453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                     16-72041